            Case 9:19-bk-09336-FMD            Doc 11      Filed 11/15/19      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

 IN RE:                                                          CASE NO.: 9:19-bk-09336-FMD
                                                                                  CHAPTER 7
 Loren Ray Wilson,
                 Debtor.
 ____________________________________/

                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on November 15, 2019, I electronically served a true and correct
copy of Order Granting Motion For Relief From Stay, Document No. 10, with the Clerk of Court by
using the CM/ECF system. I also certify that the foregoing was served on this day by either United
States Mail or electronic mail through the CM/ECF system to the parties listed below:
ADRIAN R LYNN
LYNN LAW GROUP
P.O. BOX 309
ESTERO, FL 33929

LOREN RAY WILSON
4425 25TH ST. NW
LEHIGH ACRES, FL 33973

LUIS E RIVERA, II
POST OFFICE BOX 1026
FORT MYERS, FL 33902-1026

UNITED STATES TRUSTEE - FTM7/13
TIMBERLAKE ANNEX, SUITE 1200
501 E POLK STREET
TAMPA, FL 33602

                                                ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                                Attorney for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/ Christopher P. Salamone
                                                Christopher P. Salamone, Esquire
                                                Florida Bar Number 75951
                                                Email: csalamone@rasflaw.com
